tcmemo_2009_132 united_states tax_court kevin f and ann m hennessey petitioners v commissioner of internal revenue respondent docket no filed date kevin f and ann m hennessey pro sese michael w bitner for respondent memorandum opinion marvel judge respondent determined an dollar_figure deficiency in petitioners’ federal_income_tax petitioners filed a timely petition contesting respondent’s determination the issue for decision is whether dollar_figure mr hennessey received in 1kevin f hennessey mr hennessey received dollar_figure continued pursuant to a class action settlement agreement is excludable from gross_income under sec_104 we hold it is not background the parties submitted this case fully stipulated under rule we incorporate the stipulated facts into our findings by this reference petitioners resided in missouri when they filed their petition before mr hennessey was a commissioned_officer serving on active_duty with the u s air force in because of congressionally mandated personnel reductions in the armed_forces the secretary of the u s air force established the fiscal_year reduction-in-force board board the purpose of the board was to select u s air force officers for involuntary separation the secretary of the u s air force issued a memorandum of instruction memorandum that provided guidance on screening continued pursuant to a class action settlement agreement dollar_figure of which represented attorney’s fees costs and expenses in the notice_of_deficiency respondent stated that petitioners reported dollar_figure of the dollar_figure payment and allowed a deduction for this legal expense although in his brief respondent states that it was questionable whether petitioners were entitled to the dollar_figure deduction he does not assert an increased deficiency other adjustments proposed in the notice_of_deficiency are computational 2unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure officers for involuntary separation paragraph of the memorandum stated that the board’s evaluation of minority and women officers must clearly afford them fair and equitable consideration the memorandum also stated that in considering women and minority officers the board should be sensitive to the fact that such officers might have been disadvantaged from a career perspective because of past individual and societal attitudes policies and practices it allowed the board to consider these factors in ensuring that minority and female officers received fair and equitable treatment in pursuant to the board’s recommendation mr hennessey was removed from active_duty status with the u s air force and transferred to the u s air force reserve in reviewing records the board considered the memorandum regarding selection rates for minority and female officers mr hennessey is now a commissioned_officer in the u s air force reserve on or about date mr hennessey and other officers whom the board selected for involuntary separation filed a complaint in the u s court of federal claims in the case of berkley v united_states case no 98-943c the plaintiffs claimed that the board violated their equal protection rights under the fifth_amendment to the u s constitution because it improperly considered race and gender in selecting officers for involuntary separation the court certified plaintiffs as a class under rule of the rules of the united_states court of federal claims see 45_fedclaims_224 the class action case was settled and each member of the class had an option of receiving a dollar_figure lump-sum payment less attorney’s fees costs and expenses of dollar_figure or requesting another retention review mr hennessey received the lump-sum payment in date the lump-sum payment was not compensation_for physical injuries or physical sickness that mr hennessey might have suffered as a consequence of any actions taken by employees of the u s air force petitioners jointly filed their return on their return petitioners did not include in income the dollar_figure lump-sum payment discussion the commissioner’s determinations generally are presumed correct and the taxpayer bears the burden of proving those determinations are erroneous rule a welch v helvering 3the court of federal claims first issued a decision in favor of the government see 48_fedclaims_361 revd 287_f3d_1076 fed cir after the court_of_appeals_for_the_federal_circuit reversed the judgment and remanded the case to the court of federal claims for further proceedings see 287_f3d_1076 fed cir the parties entered into settlement negotiations the settlement agreement is not part of the record but the parties stipulated the opinion of the court of federal claims see 59_fedclaims_675 approving the settlement agreement 290_us_111 petitioners do not contend that sec_7491 which shifts the burden_of_proof to the commissioner if the requirements of sec_7491 are met applies moreover because this case is fully stipulated there are no disputed issues of fact that would be affected by an allocation of the burden_of_proof under sec_7491 sec_61 includes in gross_income all income from whatever source derived unless excluded by a specific provision of the code this section is construed broadly whereas exclusions from gross_income are construed narrowly 515_us_323 504_us_229 348_us_426 sec_104 excludes from gross_income the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness in commissioner v schleier supra pincite the supreme court stated that to be eligible for the sec_104 exclusion a taxpayer must demonstrate that the underlying cause of action giving rise to the recovery is based in tort or tort type rights and the damages were received on account of personal injuries or sickness after the supreme court issued its opinion in schleier congress amended sec_104 amendment effective for amounts received after date by adding a requirement that in order to be excluded from gross_income any amount received must be on account of personal injuries that are physical or sickness that is physical see small_business job protection act of publaw_104_188 sec 110_stat_1838 accordingly the amendment imposed an additional requirement of physical injury or sickness to the test under commissioner v schleier supra pincite where damages are received pursuant to a settlement agreement the nature of the claim that was the basis for the settlement determines whether the damages are excludable under sec_104 united_states v burke supra pincite petitioners stipulated that the lump-sum payment mr hennessey received was not compensation_for physical injuries or physical sickness accordingly under sec_104 petitioners may not exclude the lump-sum payment from gross_income however petitioners raise several constitutional objections to sec_104 petitioners contend that the lump-sum payment is not income because there was no accession to wealth and accordingly no gain within the meaning of sec_61 rather they argue 4preamendment personal injuries or sickness included nonphysical injuries to the individual such as those affecting emotions reputation or character 504_us_229 n the payment was intended to make mr hennessey whole for his losses which in addition to the loss of wages consisted of lost promotional opportunities lost military pension damage to reputation and stigma of involuntary separation a similar argument was raised by the taxpayer in 493_f3d_170 d c cir the court_of_appeals for the district of columbia circuit held that taxation of awards received for personal nonphysical injuries was within the power of congress id pincite we agree with the court_of_appeals and we reject petitioners’ argument petitioners also argue that sec_104 violates the equal protection clause of the 14th amendment as applicable to the federal government through the due process clause of the fifth_amendment under 347_us_497 petitioners argue that the code treats taxpayers who receive compensatory_damages as a result of physical injuries differently from those who suffer and are paid for nonphysical injuries with no rational basis for such a distinction in 332_f3d_893 6th cir 5the court_of_appeals for the district of columbia circuit first agreed with the taxpayer and held that compensation_for mental distress and loss of reputation was not income within the meaning of the 16th amendment 460_f3d_79 d c cir however the court_of_appeals then vacated its decision murphy v irs aftr 2d ustc par big_number d c cir and heard additional arguments before issuing its decision rejecting that position 493_f3d_170 d c cir the court_of_appeals for the sixth circuit reviewed a similar challenge to sec_104 on the ground of violation of equal protection and held the statute constitutional we agree with the court_of_appeals and we reject petitioners’ argument petitioners also argue that taxation of the lump-sum payment violates the due process and takings clauses of the fifth_amendment to the u s constitution according to petitioners under missouri state law reputational damage is damage to property and mr hennessey’s property interest in his employment and reputation would not have been taxable in the absence of the board’s discriminatory actions petitioners contend that taxing such previously untaxable property interest amounts to an unjust taking of petitioners’ property and forced conversion of their assets for the public use this constitutional challenge has no merit generally the fifth_amendment is not a limitation upon congress’s taxing power see 461_us_540 292_us_40 240_us_1 the constitution simply does not conflict with itself by conferring upon congress on the one hand the power to lay and collect taxes on incomes u s const amend xvi while taking away this power under the due process clause of the fifth_amendment brushaber v union pac r r co supra pincite in some limited circumstances a tax may be so arbitrary and capricious that it is not a permissible exercise of the power to tax but rather a constitutionally impermissible taking see id sec_104 however is not arbitrary and capricious congress’s purpose in enacting sec_104 was to clarify the law and decrease litigation for cases that do not involve physical injury or physical sickness h conf rept pincite 1996_3_cb_741 h rept pincite 1996_3_cb_339 sec_104 reflects a reasonable exercise of congress’s power to tax and it does not violate the fifth_amendment accordingly petitioners’ challenge to sec_104 under the fifth_amendment fails for reasons discussed above we hold that the dollar_figure payment mr hennessey received in is not excludable from income under sec_104 we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
